DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 07/26/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 06/17/2021 have been accepted.

II. Rejections Under 35 U.S.C. 112
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
6. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation unit that calculates an amount of
movement of the moving body”, which uses the word “unit” as a generic placeholder in claim(s) 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
10.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 1-20 are allowed.

12.	The following is an examiner's statement of reasons for allowance:

13.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. 
	See previous office action with notification date 05/06/2022 and the arguments by the Applicant(s) filed on 07/26/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	ASANO (Pub. No.: US 2017 /0154487) teaches “A magnetic sensor device includes: a magnet; yokes arranged on the magnet; and a magnetoresistance effect element to which is applied a leakage magnetic field emitted from the yokes to an exterior thereof A detection region of the magnetoresistance effect element is at the side opposite to the magnet. The magnetoresistance effect element detects a change of a bias magnetic field of the magnetoresistance effect element that occurs when the object to be detected including the hard magnetic material passes through the detection region. The magnetic sensor device can accurately detect an object to be detected using a hard magnetic material” (Abstract).
b)	OHTA (Pub. No.: US 2019/0079148) teaches “A magnetic sensor includes first and second yokes, first and second magnetoresistive elements, and a current path for passing a current through the first and second magnetoresistive elements. Each of the first and second yokes receives an input magnetic field containing an input magnetic field component in a direction parallel to a first virtual straight line Lz, and generates an output magnetic field” (Abstract).
c)	HONMA (Pub. No.: US 2019/0148626) teaches “A magnetoresistive element has a magnetization free layer whose magnetization direction changes in an external magnetic field; a magnetization pinned layer whose magnetization direction is pinned in the external magnetic field; and a barrier layer that is positioned between the magnetization free layer and the magnetization pinned layer and that exhibits a magnetoresistive effect” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867